DETAILED ACTION
1. Applicant's response, filed 20 July 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. It is noted that the examiner of record has changed since the previous Office action mailed 20 April 2022.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
3. Claims 12-20 are cancelled.
Claim 21 is newly added.
Claims 1-11 and 21 are currently pending and under examination herein.
Claims 1-11 and 21 are rejected.
Claims 8 is objected to.

Priority
4. The instant application claims the benefit of priority to U.S. Application No. 14/980,185 filed 28 December 2015. The claim to the benefit of priority is acknowledged. Thus, the effective filing date of the claims is 28 December 2015.

Claim Objections
5. Claim 8 is objected to because of the following informalities: “steps (a) (e)” in line 2 should recite “steps (a)-(e)” so that it is clear that all of steps (a) through (e) are repeated and not just steps (a) and (e).  Appropriate correction is required.


Claim Interpretation
6. Claim 1 recites “(c) analyzing said real impedance values by said microcontroller to determine whether said real impedance values are stable; (d) if said real impedance values are stable, comparing, by said microcontroller, a most-recent real impedance value to a first threshold value; (e) based on said comparison, determining, by said microcontroller, whether glucose sensor data to be displayed on said display device is valid; and (f) transmitting, by said microcontroller, the glucose sensor data to be displayed on said display device when said glucose sensor data is determined to be valid, and blanking, by said microcontroller, the glucose sensor data from the display device when said glucose sensor data is determined to be invalid”. Steps (d)-(f) are contingent limitations because these steps are only performed if the real impedance values are stable but the claim does not require that this condition is met. Therefore, steps (d)-(f) are not required under the broadest reasonable interpretation of the claim (see MPEP 2111.04.II). Claims 2-7 and 9-10 recite limitations pertaining to steps (d)-(f) and therefore are also contingent limitations that are not required to be performed under the broadest reasonable interpretation of the claims. 

Claim Rejections - 35 USC § 112
35 USC § 112(a)
7. The previously recited rejection of claims 1-11 under 35 U.S.C. 112(a) is withdrawn.

35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


8. The previously recited rejection of claims 1-11 under 35 U.S.C. 112(b) is withdrawn. 

9. Claim 21 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is newly recited and necessitated by claim amendment.
Claim 21 recites “”a most-recent real impedance value” in line 7. The previous limitations of claim 21 only recite obtaining a single real impedance value in line 3. Therefore, it is unclear if the most-recent real impedance value in line 7 is intended to be the same real impedance value obtained in line 3 or is a newly recited real impedance value. For examination purposes, it is interpreted that the most recent real impedance value in line 7 is not required to be the same as the real impedance value in line 7.

Response to Arguments
10. Applicant’s arguments with respect to previously recited rejections under 35 U.S.C. 112(a) and 112(b) have been considered but are moot because these grounds of rejection are withdrawn. It is further noted that the claims are no longer being interpreted as invoking 35 U.S.C. 112(f). 

35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

11. Claim 9 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. This rejection is newly recited.
Claim 9 recites “wherein, once the glucose sensor data is determined to be valid, said glucose sensor data is transmitted to be displayed on said display device”. Claim 1, from which claim 9 depends, “transmitting, by said microcontroller, the glucose sensor data to be displayed on said display device when said glucose sensor data is determined to be valid”. Therefore, claim 1 already recites   
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

12. Claims 1-11 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portions herein are necessitated by claim amendment.
In accordance with MPEP § 2106, claims found to recite statutory subject matter (Step 1: YES) are then analyzed to determine if the claims recite any concepts that equate to an abstract idea, law of nature or natural phenomenon (Step 2A, Prong 1). In the instant application, the claims recite the following limitations that equate to one or more categories of judicial exception: 
Claim 1 recites (b) filtering, by said microcontroller, said real impedance values; (c) analyzing said real impedance values by said microcontroller to determine whether said real impedance values are stable; (d) if said real impedance values are stable, comparing, by said microcontroller, a most-recent real impedance value to a first threshold value; (e) based on said comparison, determining, by said microcontroller, whether glucose sensor data to be displayed on said device is valid.
Claim 2 recites wherein said first threshold value is 10,000Ω.
Claim 3 recites wherein the glucose sensor data is determined to be valid if the most-recent real impedance value is less than the first threshold value.
Claim 4 recites wherein, if the most-recent real impedance value is greater than the first threshold value, the method further includes determining, by the microcontroller, whether said real impedance values have exceeded a second threshold over a period of time.
Claim 5 recites wherein said period of time is the past 3 hours.
Claim 7 recites wherein, if it is determined that the real impedance values have not exceeded said second threshold over the past 3 hours, then said glucose sensor data is determined to be invalid.
Claim 8 recites periodically repeating steps (a)-(e).
Claim 10 recites wherein said second threshold is between about 10,000Ω and about 12,000Ω.
Claim 21 recites filtering, by the microcontroller, the real impedance value; determining, by the microcontroller, a stability of the real impedance value based on the filtering of the real impedance value; comparing, by the microcontroller, a most-recent real impedance value to an impedance threshold; determining, by the microcontroller, a validity of glucose sensor data associated with the real impedance value based on the comparison 
The limitations for filtering the real impedance values require either comparison of the values to a threshold, which can be performed practically in the human mind, or performing a mathematical calculation on the impedance values in view of the specification. Therefore, this limitation falls under the mental process and/or mathematical concepts groupings of abstract ideas. The limitations for determining if the values are stable or determining if the values are valid via comparison to a threshold are also data evaluations or analysis that can be practically carried out in the human mind. Therefore, these limitations also fall under the mental process grouping of abstract ideas. While claims 1-11 and 21 recite performing some aspects of the analysis with a microcontroller, there are no additional limitations that indicate that this microcontroller requires anything other than carrying out the recited mental process or mathematical concept in a generic computer environment. Merely reciting that a mental process is being performed in a generic computer environment does not preclude the steps from being performed practically in the human mind or with pen and paper as claimed. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then if falls within the “Mental processes” grouping of abstract ideas. As such, claims 1-11 and 21 recite an abstract idea (Step 2A, Prong 1: YES). 
Claims found to recite a judicial exception under Step 2A, Prong 1 are then further analyzed to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2). This judicial exception is not integrated into a practical application because the claims do not recite an additional element that reflects an improvement to technology or applies or uses the recited judicial exception in some other meaningful way. Rather, the instant claims recite additional elements that amount to mere instructions to implement the abstract idea in a generic computing environment, insignificant extra-solution activity or limitations that are not performed under the broadest reasonable interpretation of the claims. Specifically, the claims recite the following additional elements:
Claims 1 and 9 recite (a) performing, by said microcontroller, an electrochemical impedance spectroscopy (EIS) procedure to obtain real impedance values for said working electrode, performing the abstract idea limitations with a microcontroller, and (f) transmitting, by said microcontroller, the glucose sensor data to be displayed on said display device when said glucose sensor data is determined to be valid, and blanking, by said microcontroller, the glucose sensor data from the display device when said glucose sensor data is determined to be invalid.
Claim 6 recites wherein, if it is determined that the real impedance values have exceeded said second threshold over the past 3 hours, then said glucose sensor is terminated.
Claim 7 recites not displaying glucose sensor data on the display device if it is determined to be invalid.
Claim 11 recites wherein said real impedance values are 1 kHz real impedance values.
Claim 21 recites performing, by a microcontroller, an electrochemical impedance spectroscopy (EIS) procedure to obtain a real impedance value associated with a glucose sensor, performing the abstract idea limitations with a microcontroller, and displaying, on a display device in communication with the microcontroller, the glucose sensor data based on the validity of the glucose sensor data determined by the microcontroller.
There are no limitations that indicate that the claimed microcontroller requires anything other than a generic computer component. As such, these limitations equate to mere instructions to implement the abstract idea on a generic computer that the courts have stated does not render an abstract idea eligible in Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984. The limitations for using EIS to obtain real impedance values and the type of impedance values in claims 1, 11 and 21 are limitations that gather data that is subsequently analyzed by the following abstract idea and thus equates to mere data gathering activity similar to performing clinical tests to obtain input for an equation in In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989). The limitations for displaying or blanking data or terminating the sensor in claims 1 and 6-7 are conditional limitations that are not performed under the broadest reasonable interpretation of the claims. Similarly, the displaying step in claim 21 is not required to be performed under the broadest reasonable interpretation of the claim because it is only selectively performed. As such, claims 1-11 and 21 are directed to an abstract idea (Step 2A, Prong 2: NO).
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exception itself (Step 2B). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite additional elements that equate to mere instructions to apply the recited exception in a generic computing environment, conventional activities, or limitations that are not performed under the broadest reasonable interpretation of the claims. The instant claims recite the following additional elements:
Claims 1 and 9 recite (a) performing, by said microcontroller, an electrochemical impedance spectroscopy (EIS) procedure to obtain real impedance values for said working electrode, performing the abstract idea limitations with a microcontroller, and (f) transmitting, by said microcontroller, the glucose sensor data to be displayed on said display device when said glucose sensor data is determined to be valid, and blanking, by said microcontroller, the glucose sensor data from the display device when said glucose sensor data is determined to be invalid.
Claim 6 recites wherein, if it is determined that the real impedance values have exceeded said second threshold over the past 3 hours, then said glucose sensor is terminated.
Claim 7 recites not displaying glucose sensor data on the display device if it is determined to be invalid.
Claim 11 recites wherein said real impedance values are 1 kHz real impedance values.
Claim 21 recites performing, by a microcontroller, an electrochemical impedance spectroscopy (EIS) procedure to obtain a real impedance value associated with a glucose sensor, performing the abstract idea limitations with a microcontroller, and displaying, on a display device in communication with the microcontroller, the glucose sensor data based on the validity of the glucose sensor data determined by the microcontroller.
As discussed above, there are no additional limitations to indicate that the claimed microcontroller requires anything other than generic computer components in order to carry out the recited abstract idea in the claims. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984. The limitations for displaying or blanking data or terminating the sensor in claims 1 and 6-7 are conditional limitations that are not performed under the broadest reasonable interpretation of the claims. Similarly, the displaying step in claim 21 is not required to be performed under the broadest reasonable interpretation of the claim because it is only selectively performed. The limitations for the electrical impedance spectroscopy in claims 1, 11 and 21 are well-understood, routine and conventional, as evidenced by Randviir et al. (Anal Methods 2013, vol. 5, pgs. 1098-1115; newly cited), Pejcic et al. (Electrochimica Acta 2006, vol. 51, pgs. 6217-6229; newly cited), and Lu et al. (2015 28th IEEE International System-on-Chip Conference 2015, pgs. 240-244; newly cited). Randviir et al. discloses a review of bioanalytical applications of EIS (abstract). Randviir et al. discloses that bioanalytical applications of EIS includes glucose sensing (Table 1; pg. 1108, col. 1, last para.; pg. 1111, col. 1, para. 2 to col. 2, para. 1). Pejcic et al. discloses a review of EIS based sensors (abstract). Pejcic et al. also discloses the use of EIS-based sensors for glucose detection (pg. 6222, col. 1, para. 2; pg. 6222, col. 2, para. 2 to pg. 6223, col. 1, para. 1). Lu et al. discloses a EIS sensor for blood glucose collection and that the stimulus is from 1 Hz to 2 kHz for EIS sensing (pg. 240, col. 1, last para.; pg. 242, col. 1, last para.; Fig. 12). The additional elements do not comprise an inventive concept when considered individually or as an ordered combination that transforms the claimed judicial exception into a patent-eligible application of the judicial exception. Therefore, the claims do not amount to significantly more than the judicial exception itself (Step 2B: No). As such, claims 1-11 and 21 are not patent eligible.

Response to Arguments
Applicant's arguments filed 20 July 2022 have been fully considered but they are not persuasive. 
13. Applicant asserts that claim 1 is patent eligible because it integrates a judicial exception into an improvement to other technology or a technical field (pg. 5, para. 3 to pg. 7, para. 3 of Applicant’s Remarks). Specifically, Applicant asserts that determining the validity of glucose sensor data based on analysis of glucose-independent real impedance values of the working electrode results in a glucose sensor that is more autonomous and reliable relative to conventional glucose monitoring systems by eliminating the inherent margin for error associated with calibration based on the use of finger sticks and blood glucose meters and ensuring only valid glucose sensor data is being relied on by the user and/or physician in making critical clinical decisions (pg. 6, para. 1 to pg. 7, para. 3 of Applicant’s Remarks). Applicant also asserts that analysis of glucose-independent impedance data provides information on the efficiency of the sensor, potential occlusion(s) on the sensor or on loss of sensor sensitivity (pg. 7, para. 1 of Applicant’s Remarks). This argument is not persuasive.
MPEP 2106.04(d).II sets forth:
The analysis under Step 2A Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon (including products of nature). Examiners evaluate integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations introduced in subsection I supra, and discussed in more detail in MPEP §§ 2106.04(d)(1), 2106.04(d)(2), 2106.05(a) through (c) and 2106.05(e) through (h).
Therefore, the claims must recite an additional element that integrates a recited judicial exception into a practical application. Furthermore, MPEP 2106.05(a) sets forth:
It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP § 2106.04(d) (discussing Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303-04, 125 USPQ2d 1282, 1285-87 (Fed. Cir. 2018)). Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field.
During examination, the examiner should analyze the "improvements" consideration by evaluating the specification and the claims to ensure that a technical explanation of the asserted improvement is present in the specification, and that the claim reflects the asserted improvement.
It is noted that Applicant’s remarks regarding the asserted improvements all point to elements that are not commensurate in scope with the claim as there are no limitations in the broadest reasonable interpretation of the claims that effect the sensor operation or calibration, or the asserted improvements are judicial exceptions itself (i.e. making clinical decisions or analyzing data to determine sensor efficiency, sensitivity or occlusion). Furthermore, even for claim 21 that recites a required step of selectively displaying information, the courts have indicated that merely displaying the result of analysis or selecting the type of contact or selecting a particular generic function for computer hardware to perform (displaying data or blanking a screen) are limitations that are not sufficient to show an improvement to technology in TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48, Affinity Labs of Tex. v. Amazon.com, 838 F.3d 1266, 1270, 120 USPQ2d 1210, 1213 (Fed. Cir. 2016); Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016), and Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1264, 120 USPQ2d 1201, 1208 (Fed. Cir. 2016). 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

14. Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2013/0328572 A1; IDS Document; newly cited). This rejection is newly recited. The italicized text corresponds to the instant claim limitations.
With respect to claim 1, Wang et al. discloses that the sensor device includes a sensor electronic circuit, a working electrode and a microcontroller for measuring blood glucose and a display/transmission module that is connected to a display device (paras. [0104]-[0112]; said glucose sensor including physical sensor electronics, a microcontroller, and a working electrode, and being in operational contact with a display device configured to display glucose sensor data to a user). Wang et al. discloses that the sensor signal generated by the sensor system is an electrochemical impedance spectroscopy procedure to obtain impedance data including real impedance values from the working electrode (abstract; paras. [0014]-[0015], [0019], [0021], [0023]; (a) performing, by said microcontroller, an electrochemical impedance spectroscopy (EIS) procedure to obtain real impedance values for said working electrode). Wang et al. further discloses that EIS measurements are preferably filtered using a spike filtering process or a low-pass filter before analysis (para. [0209], [0251], [0258], [0262], [0265], [0287]; (b) filtering, by said microcontroller, said real impedance values).  Wang et al. discloses that the sensor system analyzes a sensor signal generated by an electrode to determine if the sensor is stabilized (paras. [0133]-[0136]; (c) analyzing said real impedance values by said microcontroller to determine whether said real impedance values are stable).  Steps (d)-(f) of the claim are contingent limitations that are not performed under the broadest reasonable interpretation of the claims (see Claim Interpretation section above). Therefore, claim 1 is anticipated by art that performs steps (a)-(c) of the method.
Regarding claims 2-7 and 9-10, the limitations of claims 2-7 and 9-10 are further limitations on steps (d)-(f) of claim 1 that are contingent limitations that are not performed under the broadest reasonable interpretation of the claims (see Claim Interpretation section above). Since these limitations are not performed under the broadest reasonable interpretation of the claims, these claims are anticipated by the prior art applied to claim 1.
Concerning claim 8, Wang et al. discloses that the microprocessor performs EIS at fixed intervals to determine if the sensor is faulty (para. [0193]; further including periodically repeating steps (a)-(e)).
Pertaining to claim 11, Wang et al. discloses that the glucose-independent impedance data that provides information on the efficacy of the sensor includes 1 kHz real impedance values (para. [0174], [0179]; wherein said real impedance values are 1 kHz real impedance values).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
15. Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2013/0328572 A1; IDS Document; newly cited). This rejection is newly recited.
As to claim 21, Wang et al. discloses that the sensor device includes a sensor electronic circuit, a working electrode and a microcontroller for measuring blood glucose and a display/transmission module that is connected to a display device (paras. [0104]-[0112]). Wang et al. discloses that the sensor signal generated by the sensor system is an electrochemical impedance spectroscopy procedure to obtain impedance data including real impedance values from the working electrode (abstract; paras. [0014]-[0015], [0019], [0021], [0023]). Wang et al. further discloses that EIS measurements are preferably filtered using a spike filtering process or a low-pass filter before analysis (para. [0209], [0251], [0258], [0262], [0265], [0287]).  Wang et al. discloses that the sensor system analyzes a sensor signal generated by an electrode to determine if the sensor is stabilized (paras. [0133]-[0136]). Wang et al. then discloses performing the EIS process and comparing the EIS values to impedance thresholds to determine if the sensor is still operating normally or if the sensor is operating abnormally and terminating the sensor operation based on the comparison to the threshold values (paras. [0193]-[0194], [0202]-[0204]). Wang et al. discloses that the sensor measurements may be sent to a display device to be displayed (paras. [0109]-[0110], [0114]). 
Wang et al. is silent to an explicit recitation of selectively display glucose sensor data based on the validity of the glucose sensor data determined by the microcontroller in claim 21. However, this limitation is obvious over the teachings of Wang et al. 
An invention would have been prima facie obvious to one of ordinary skill in the art at the time of the invention if some teaching in the prior art would have led that person to modify the prior art teachings to arrive at the claimed invention. Wang et al. discloses a method for determining if the sensor is operating normally and terminating the sensor if it is operating abnormally. Wang et al. also discloses displaying measurements obtained from the sensor. It would have been obvious to one of ordinary skill in the art to not display values obtained from a sensor that is determined to be operating abnormally resulting in termination of the sensor in order to avoid inaccurate results being provided to the user of the device to achieve a more autonomous and reliable system, as disclosed in para. [0171] of Wang et al. Furthermore, one of ordinary skill in the art would predict that this could be achieved with a reasonable expectation of success since Wang et al. discloses that a more autonomous and reliable system is achieved by the claimed method (para. [0171]). The invention is therefore prima facie obvious.

Conclusion
16. No claims are allowed.

E-mail Communications Authorization
17. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
18. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249. The examiner can normally be reached M-F 7:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 5712729047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLIVIA M. WISE/Primary Examiner, Art Unit 1672